DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (“AIA ”).
Final Office Action
This Final Office Action responds to Applicants’ “RESPONSE TO NON-FINAL OFFICE ACTION” filed on September 15, 2020 (“Amendment”), which responds to the Non-Final Office Action of June 25, 2020 (“NFOA”).
Status of Claims
Claims 1-30 are pending, of which claims 9-27 are withdrawn. Examiner respectfully requests Applicants to, in the response to this Office Action, cancel claims 9-27 as those claims are withdrawn due to being directed to a non-elected invention. Out of pending claims 1-30, claims 1-8 have been amended, and new claims 28-30 have been presently added. As a result, the 35 U.S.C. 112(a) rejections of claims 1-8 made in the NFOA have been withdrawn as overcome. Accordingly, claims 1-8 & 28-30 have been rejected. The claim rejections and response to Applicants’ arguments made in the Amendment are stated below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-8 & 28-30
Specifically, the limitation in claim 1 reciting “autonomously communicating, by the one or more processors of the payments system server, a notification to the first mobile device that at least one appropriate potential payee has been identified” appears to not be supported by the original Specification as-filed. The only paragraph in the entire Specification that mentions “autonomous” or “autonomously” is paragraph [0047], which recites:
[0047] In certain scenarios and embodiments, potential payees that are within a defined proximity of the user mobile device may be identified in an autonomous manner by the MPF [Mobile Payment Facilitation] system, such that one or more notifications regarding the identified potential payees may be provided to a user of the mobile device. In other scenarios, the MPF system may perform an identification of proximate potential payees only upon receiving a request from the user (such as via a selection of one or more graphical user interface elements provided by the MPF system), or may perform such identification autonomously but without providing a notification or display to the user regarding identified proximate potential payees until such a user request is received.

Apps.’ Spec., para. [0047] (emphasis added)
Namely, the Applicants’ Specification strictly and exclusively discusses how “potential payees that are within a defined proximity of the user mobile device may be identified in an autonomous manner by the MPF [Mobile Payment Facilitation] system” or “may perform such identification autonomously but without providing a notification or display to the user regarding identified proximate potential payees until such a user request is received”. (Apps.’ Spec., para. [0047]) (emphasis added). That is, Applicants’ Specification mentions nothing about how the communication of notifications to the first mobile device that at least one appropriate potential payee has been identified is performed autonomously, or “autonomously communicating, by the one or more processors of the payments system server, a notification to the first mobile device that at least one appropriate potential payee has been identified” as recited by claim 1. Moreover, even though paragraph [0047] of Applicants’ Specification discloses that “potential payees that are within a defined proximity of the user mobile device may be identified in an autonomous manner by the MPF system, such that one or more notifications regarding the identified potential payees may be provided to a user of the mobile device”, the Examiner interprets this statement as stating that only the identification of the potential payees is performed autonomously, not the distinct and separate step of providing “one or more notifications regarding the identified potential payees” being performed autonomously because as this phrase directly states, the “identified potential payees” have already been (autonomously) identified in a different step or action. Similarly, even though paragraph [0047] of Applicants’ Specification further states that the MPF system “may perform such identification autonomously but without providing a notification or display to the user regarding identified proximate potential payees until such a user request is received”, Examiner also interprets this statement as stating that only the step of identification of the proximate potential payees is performed autonomously, not the clearly separate step of providing a notification or communicating notifications to the first mobile device or the user because “the identified proximate potential payees”, as directly stated, strongly implies that the discretely different step of (autonomously) identifying the proximate potential payees has already been performed. Therefore, this limitation should be removed from claim 1 or amended to recite limitations that actually have support in Applicants’ Specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 & 28-30 are further rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As to claim 1, the “and” in between “…the potential payor of the gratuity;” and “causing, by the one or more processors of the payments system server, in response to an input…” should be deleted because it no longer precedes the last paragraph of the claim.
Also for claim 1, the limitation “a user interface of the first mobile device”, in the last paragraph beginning “causing…in response to an input received via a user interface of the first mobile device, a photographic representation…”, lacks proper antecedent basis because “a user interface of the first mobile device” was recited previously in the preceding paragraph. Thus, this limitation should be “the user interface of the first mobile device”.
The dependent claims of those mentioned above are also rejected by virtue of depending on a rejected base claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 & 28-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method for facilitating interactions between identified users located within a geographic proximity, which is considered a judicial exception because it falls under the categories of certain methods of organizing human activity such as autonomously identifying each of one or more mobile device users in a proximity of a first mobile device user that is logically associated with a potential payor of a gratuity, comparing each potential payee associated with each of the one or more mobile device users with information associated with the potential payor; determining based on the comparison that at least one of the potential payees is an appropriate potential payee; autonomously communicating a notification to the first mobile device user that at least one appropriate potential payee has been identified; causing, for each appropriate potential payee, a presentation of a photographic representation of at least a face and biographical data of the appropriate potential payee of the gratuity comprising a service performing employee or unemployed service performed and a service performing employee status or unemployed service performer status of the respective appropriate potential payee of the gratuity that is logically associated with the respective identified mobile device user, causing a crediting of an account associated with a selected one of the appropriate potential payees of the gratuity, and causing a photographic representation of at least a face of the potential payor to be communicated to the respective identified mobile device user of the appropriate potential payee, as well as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). This judicial exception is also not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as analyzed below.
Analysis: claim 1 (a “computer-implemented method”) is directed to a process in the instant case. The limitations of “autonomously identifying…each of one or more mobile device [users] in a proximity of a first mobile device [user] that is logically associated with a potential payor of a gratuity; comparing…each potential payee associated with each of the one or more mobile device [users] with information associated with the potential payor; determining…based on the comparison that at least one of the potential payees is an appropriate potential payee; autonomously communicating…a notification to the first mobile device [user] that at least one appropriate potential payee has been identified; causing…for each appropriate potential payee, a presentation of a photographic representation of at least a face and biographical data of the appropriate potential payee of the gratuity comprising a service performing employee or unemployed service performer and a service performing employee status or unemployed service performer status of the respective appropriate potential payee of the gratuity that is logically associated with the respective identified mobile device, the presentation via a display of the first mobile device [user] that is logically associated with the potential payor of the gratuity; and causing…in response to an input received via a user interface of the first mobile device [user], a crediting of an account associated with a selected one of the appropriate potential payees of the gratuity; and causing…in response to an input received via a user interface of the first mobile device [user], a photographic representation of at least a face of the potential payor to be communicated to the respective identified mobile device [user] of the appropriate potential payee” as drafted, is a process that, under the broadest reasonable interpretation, covers methods of organizing human activity such as autonomously identifying each of one or more mobile device users in a proximity of a first mobile device user that is logically associated with a potential payor of a gratuity, comparing each potential payee associated with each of the one or more mobile device users with information associated with the potential payor; determining based on the comparison that at least one of the potential payees is an appropriate potential payee; autonomously communicating a notification to the first mobile device user that at least one appropriate potential payee has been identified; causing, for each appropriate potential payee, a presentation of a photographic representation of at least a face and biographical data of the appropriate potential payee of the gratuity comprising a service performing employee or unemployed service performed and a service performing employee status or unemployed service performer status of the respective appropriate potential payee of the gratuity that is logically associated with the respective identified mobile device user, causing a crediting of an account associated with a selected one of the appropriate potential payees of the gratuity, and causing a photographic representation of at least a face of the potential payor to be communicated to the respective identified mobile device user of the appropriate potential payee, as well as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). That is, other than one or more processors of a payment system server, interacting with one or more mobile devices and a first mobile device (as well as a potential payor, a gratuity, each potential payee associated with each of the one or more mobile devices, information associated with the potential payor, an appropriate potential payee, a notification to the first mobile device that at least one appropriate potential payee has been identified, a presentation of a photographic representation of at least a face and biographical data of the appropriate potential payee of the gratuity, a service performing employee or unemployed service performed and a service performing employee status or unemployed service performed status of the respective appropriate potential payee of the gratuity that is logically associated with the respective identified mobile device, an input received via a user interface of the first mobile device, a crediting of an account associated with a selected one of the appropriate potential payees of the gratuity, and a photographic representation of at least a face of the potential payor to be communicated to the respective identified mobile device of the appropriate potential payee, all merely abstract information, abstract static and/or programmable data, abstract software code or abstract executable instructions), nothing in the claim precludes the steps from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, cover methods of organizing human activity but for the recitation of generic computer components, then they fall within the “certain methods of organizing human activity” grouping of abstract ideas. Thus, claim 1 recites an abstract idea.  
The judicial exception is also not integrated into a practical application. In particular, the claim only recites the additional elements of the one or more processors of the payments system server, interacting with the one or more mobile devices and the first mobile device to perform all the claimed functions. A plain reading of FIGS. 1 & 3 as well as their associated descriptions in paragraphs [0038]-[0053] & [0065]-[0069] of Applicants’ Specification reveals that the above listed components can be general-purpose, generic or commercially available computing elements or devices programmed to perform the claimed steps. See, e.g., Apps. Spec., paras. [0066] (“In the illustrated embodiment, an embodiment of the MPF system 340 executes in memory 350 in order to perform at least some of the described techniques, such as by using the processor(s) 305 to execute software instructions of the system 340 in a manner that configures the processor(s) 305 and computing system 300 to perform automated operations that implement those described techniques”); [0069] (“Thus, in some embodiments, some or all of the described techniques may be performed by hardware means that include one or more processors and/or memory and/or storage when configured by one or more software programs…such as by execution of software instructions of the one or more software programs and/or by storage of such software instructions and/or data structures. Furthermore, in some embodiments, some or all of the systems and/or modules may be implemented or provided in other manners, such as by consisting of one or more means that are implemented at least partially in firmware and/or hardware (e.g., rather than as a means implemented in whole or in part by software instructions that configure a particular CPU or other processor), including, but not limited to, one or more application-specific integrated circuits (ASICs), standard integrated circuits, controllers (e.g., by  executing  appropriate instructions, and  including microcontrollers and/or embedded controllers), field-programmable gate arrays (FPGAs), complex programmable logic devices (CPLDs), etc.”). Hence, the additional elements of the one or more processors of the payments system server, the one or more mobile devices and the first mobile device are generic computing components suitably programmed to perform their respective functions. All of these elements are also recited at a high-level of generality, e.g., as generic processors, system servers and mobile devices performing (or having program instructions stored thereon performing) generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components. See Apps.’ Spec., paras. [0038]-[0053] & [0065]-[0069]. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, claim 1 is directed to an abstract idea. 
Thus, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the one or more processors of the payments system server, the one or more mobile devices and the first mobile device recited in the claims or used to perform the steps listed in the claims amount to no more than mere instructions to apply the exception using generic computer components. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Furthermore, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, independent claim 1 is not patent eligible.
Dependent claims 2-8 & 28-30 when analyzed as a whole, are also held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. For instance:
In claim 2, the limitations of “The computer-implemented method of claim 1 wherein causing the crediting of the account associated with the selected one appropriate potential payee includes causing a crediting of multiple accounts associated with the selected one appropriate potential payee in accordance with defined preferences of the selected one potential payee”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the step of causing the crediting of the account associated with the selected one appropriate potential payee in a method for facilitating interactions between identified users located within a geographic proximity.
In claim 3, the limitations of “The computer-implemented method of claim 1 further comprising receiving information from the potential payor specifying a payment amount for the crediting of the account associated with the selected one appropriate potential payee”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe further steps (e.g., receiving steps) that are performed in a method for facilitating interactions between identified users located within a geographic proximity.
In claim 4, the limitations of “The computer-implemented method of claim 1 wherein causing the crediting of the account associated with the selected one appropriate potential payee includes causing a corresponding debiting of an account associated with the potential payor”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the step of causing the crediting of the account associated with the selected one appropriate potential payee in a method for facilitating interactions between identified users located within a geographic proximity.
In claim 5, the limitations of “The computer-implemented method of claim 1 further comprising identifying a point-of-sale terminal associated with a merchant that is within the proximity of the first mobile device, and providing an indication to the potential payor via the first mobile device of an order of the potential payor that is associated with the merchant, wherein causing a crediting of an account associated with the selected one of the appropriate potential payees includes causing a crediting of an account associated with the merchant for at least a portion of the associated order”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe the additional generic computing component of the “point-of-sale terminal” and also describe further steps (e.g., identifying and providing steps) that are performed in a method for facilitating interactions between identified users located within a geographic proximity.
In claim 6, the limitations of “The computer-implemented method of claim 1 wherein causing the presentation of the photographic representation of the respective potential payee logically associated with one of the identified mobile devices includes causing the one identified mobile device to further display biographic information associated with the respective appropriate potential payee”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the step of causing the presentation of the photographic representation of the respective potential payee logically associated with one of the identified mobile devices in a method for facilitating interactions between identified users located within a geographic proximity.
In claim 7, the limitations of “The computer-implemented method of claim 6 wherein the biographic information associated with the respective potential payee has been supplied by the respective appropriate potential payee”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe how the biographic information associated with the respective potential payee is supplied in a method for facilitating interactions between identified users located within a geographic proximity.
In claim 8, the limitations of “The computer-implemented method of claim 1 wherein the respective appropriate potential payee logically associated with one of the identified mobile devices is a service provider associated with one or more services for the potential payor”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the respective potential payee logically associated with one of the identified mobile devices in a method for facilitating interactions between identified users located within a geographic proximity.
In claims 28-30, the limitations of “The computer-implemented method of claim 1, wherein the information associated with the potential payor is based on user preferences of the potential payor” (claim 28), “The computer-implemented method of claim 1, wherein the information associated with the potential payor is based on user history of the potential payees” (claim 29), and “The computer-implemented method of claim 1, wherein the information associated with the potential payor is based on previous payment data of the potential payor” (claim 30), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the information associated with the potential payor in a method for facilitating interactions between identified users located within a geographic proximity.
Thus, in all the claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. This is because the claims do not effect (an) improvement(s) to the functioning of a computer (system) itself, or to any other technology or technical field (see MPEP 2106.05(a)); the claims are not applied or used to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda Memo, https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF, June 7, 2018); the claims are not applied with or used by a particular machine (see MPEP 2106.05(b)); the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); the claims are not applied or used in some other meaningful way beyond generally linking its use to a particular technological environment (see MPEP 2106.05(h), describing how in Parker v. Flook, 437 U.S. 584, 586 (1978), the abstract idea of a mathematical formula used to calculate an updated value for an alarm limit was applied or generally linked to the catalytic chemical conversion of hydrocarbons in the petrochemical and oil-refining fields), such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and the Vanda Memo). 
In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each element is taken alone. Thus, the claims as a whole do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims are also not patent eligible, and as a result, claims 1-8 & 28-30 are not eligible subject matter under 35 U.S.C. 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 & 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Lazay, U.S. Pat. Pub. 2016/0071110 A1 (“Lazay”) in view of Parento et al., U.S. Pat. 9,613,381 B2 (“Parento”).
As to claim 1, Lazay teaches, suggests and discloses a “computer-implemented method” (see, e.g., Lazay, para. [0005] (“In one embodiment, there is provided a method for initiating, with a payment system, a transaction for a payer to pay a payee.”)), comprising: 
“autonomously identifying, by one or more processors of a payments system server, each of one or more mobile devices in a proximity of a first mobile device that is logically associated with a potential payor of a gratuity.” See, e.g., Lazay, paras. [0004]-[0006], [0153], [0159], [0161] (discussing one or more processors of a payments system server); [0059] (“Such geographic location or time may be automatically [e.g., autonomously] determined by a client payment facility and transmitted to the server payment facility, such as through use of a GPS receiver integrated with the device on which the client payment facility is executing, or may be input by the payer.”); [0091] (“In block 412, the facility receives a location and time for the transaction. In some cases, the location and time of the transaction may be electronically detected by a computing device executing the client payment facility. [E.g.], the client payment facility may automatically [or autonomously] access…an integrated GPS receiver of the device of the computing device on which the facility is executing.”); FIG. 5, [0013] (“FIG. 5…[shows] presenting to a user a list of nearby other users of a payment system with which payment transactions may be initiated”); [0096] (“a client payment facility may display to a user a list of other users of the payment system who are nearby and the user may select one of those other users to be a payee.”); [0097] (“each user may select whether [or not] to display a part of their name or a facial image to other nearby users…[and] each user may install on a computing device, such as a mobile device that they carry with them, a client payment facility that periodically collects their current location and reports it to the server payment facility.”); [0073], [0093], [0099], [0100], [0102] (discussing autonomously identifying each of one or more mobile devices in a proximity of a first mobile device that is logically associated with a potential payor of a gratuity”); [0022], [0035], [0102],  (“tip a waitress…various other tipping situations”, “tipping for…services”, “would like to tip that person” or a potential payor of a gratuity). 
“comparing, by the one or more processors of the payments system server, each potential payee associated with each of the one or more mobile devices with information associated with the potential payor”. See, e.g., Lazay, para. [0127] (“The process 900 begins in block 902, in which the server payment facility receives information regarding a payment transaction from a payer of the transaction [information associated with the potential payor]. The information that is received may include any suitable information regarding a transaction, including examples given above [information associated with the potential payor]. Information may also include information that could be used by the payment system to identify a party, based on a comparison by a server payment facility of the received information to information on registered users of the payment system [comparing each potential payee associated with each of the one or more mobile devices, e.g., registered users of the payment system, with information associated with the potential payor, above]. In the example of FIG. 9, the information may include a facial image for a payee of the transaction [each potential payee information].”).
“determining, by the one or more processors of the payments system server, based on the comparison that at least one of the potential payees is an appropriate potential payee”. See, e.g., Lazay, FIG. 9 (diamond block 904); FIG. 10 (diamond block 1004); para. [0128] (“In block 904, the server payment facility determines whether the facial image of the payee matches a facial image for a registered user…If, however, the facial image is determined to match one registered user, then in block 906 the facility determines from information regarding past transactions a number of transactions in which the payer has engaged with the registered user that was identified as a likely payee in block 904 [likely payee is the appropriate potential payee].”).
“autonomously communicating, by the one or more processors of the payments system server, a notification to the first mobile device that at least one appropriate potential payee has been identified”. See, e.g., FIG. 9 (blocks 906 & 908); para. [0129] (“Once the privacy setting is automatically determined [e.g., autonomously] in block 906, the privacy setting may be communicated by the server payment facility to the client payment facility operated by the payer. The setting may be communicated such that it may be approved by the payer, which may be carried out in any suitable manner [autonomously communicating a notification to the first mobile device that at least one appropriate potential payee has been identified.”); [0132]-[0133] (discussing payer receiving “confirmation message” or “payment confirmation message” or notification); FIG. 10 (blocks 1012, 1014 & 1008); [0139]-[0146] (discussing the same disclosure involving transmission of confirmation messages or notifications in FIG. 10); FIG. 11 (all blocks); [0147]-[0151] (same disclosure on transmission of messages or notifications).
“causing, by the one or more processors of the payments system server, for each appropriate potential payee, a presentation of a photographic representation of at least a face and biographical data of the appropriate potential payee of the gratuity”. See, e.g., Lazay, paras. [0104] (“While a case in which the server payment facility may use existing facial images to attempt to automatically [or autonomously] determine a payee or probable payee of a payment transaction”); [0097] (“each user may provide to the system information regarding the users, such as at least a part of a name [a presentation of biographical data] and/or a facial image [a presentation a photographic representation of at least a face]…[e.g.] each user may select whether to display a part of their name or a facial image [a presentation of a photographic representation of at least a face and biographical data of the appropriate potential payee of the gratuity] to other nearby users”); [0099] (“In block 508, in response to the transmission of the location, the client payment facility receives from the server payment facility information on a set of other users of the payment system who are within a threshold distance of the current location of the user/device. The information on the set of other users may include a set of names (or parts of names) and/or facial images of those other users. The names and facial images may be those provided by those users to the payment system at the time the users registered with the payment system, and in some embodiments the server payment facility may transmit a name and/or a facial image…Once the information on the nearby users is received, the information (e.g., names and/or facial images) is displayed by the client payment facility [same] in block 510.”); [0101] (“After displaying the facial images to the user in block 510, in block 512 the client payment facility receives an input from the user selecting one of the facial images, which indicates that the user would like to initiate a payment transaction with the user corresponding to the selected facial image.”); [0036] (the “client payment facility” is the first mobile device of the payor displaying the names/biographical data and facial images because it is “executed on” e.g. a “smart phone” and any type of “mobile device” or first mobile device); [0003], [0022], [0033], [0038], [0100], [0120], [0123] (listing other biographical data identifying a person that can be presented, e.g., “a legal name of the person, mailing address, phone number, an email address, or other personal identification information”).
“comprising a service performing employee or…service performer and a service performing employee status or…service performer status of the respective appropriate potential payee of the gratuity that is logically associated with the respective identified mobile device, the presentation via a display of the first mobile device that is logically associated with the potential payor of the gratuity; and”. See, e.g., Lazay, paras. [0029] (“a facial image of an employee of a business may be registered with the payment system and may also be received as a transaction identifier when a payment transaction is initiated…information collected from a device of an employee of a business/organization, such as a history of locations, may be received and stored by the payment system”); [0134] (“ the user may be an agent of another person, such as an agent of another human or of a business, such as an employee of a business…facial image of an employee of a business to initiate a payment transaction”); [0001] (“Payment transactions may exchange funds between two or more people for…services…a first person may provide a good or service [service performer] to a second and receive money from the second person [payor] in exchange.”); [0035] (“The payer 104 [payor] may wish to pay the payee 106 [service performer] for any reason--such as purchasing goods or services, tipping for goods or services [payor of a gratuity], or making a charitable donation--as embodiments are not limited to payment transactions having any particular purpose or cause.”); [0036], [0099], [0101] (discussing the presentation via a display of the first mobile device that is logically associated with the potential payor of the gratuity).
 “causing, by the one or more processors of the payments system server, in response to an input received via a user interface of the first mobile device, a crediting of an account associated with a selected one of the appropriate potential payees of the gratuity; and”. See, e.g., Lazay, paras. [0042] (“In such embodiments, as a result of these instructions, a debit may be made from an account of the payer 104 and a credit may be made to an account of the payee 106.”); [0033]-[0034], [0042]-[0043], [0046]-[0047], [0060], [0062] (discussing account information and different types of accounts/transfers “to carry out a credit or debit transaction for a financial account”); [0041] (“Subsequently, the payee 106 may operate another computing device 110 to "claim" the payment transaction by identifying himself or herself to the payment system 102 as the payee of that transaction, after which the system 102 may transfer the funds to the payee 106 (directly or to a financial account of the payee 106).”) (similar disclosure in [0064] & [0067]); [0081] (“In block 314, the facility may also transfer funds to the payee in an amount that corresponds to the amount of the transaction. In a case that funds for the transaction were withdrawn from a payer's account and placed in escrow, in block 314 the facility may transfer the funds (including by issuing an instruction to another facility to transfer the funds) from escrow into a financial account for the payee.”).
“causing, by the one or more processors of the payments system server, in response to an input received via a user interface of the first mobile device, a photographic representation of at least a face of the potential payor to be communicated to the respective identified mobile device of the appropriate potential payee”. See above disclosures above from Lazay involving “presentation of a photographic representation of at least a face…”; see also, e.g., Lazay, paras. [0099] (“The names and facial images may be those provided by those users to the payment system at the time the users registered with the payment system, and in some embodiments the server payment facility may transmit a name and/or a facial image in accordance with a privacy setting set by each user.”); [0101] (“After receipt, the client payment facility may transmit this other information together with the selected facial image to the server payment facility to initiate the payment transaction.”).
However, Lazay does not specifically or expressly teach, suggest or disclose a service performing employee or “unemployed service performer” and a service performing employee status or “unemployed service performer status” of the respective appropriate potential payee of the gratuity that is logically associated with the respective identified mobile device, as recited by claim 1.
Parento cures this deficiency because Parento teaches, suggests and discloses the above-recited limitations of claim 1. See, e.g., Parento, Col. 12:12-20 (“In some embodiments, the employer may be enabled to change the status of an employee (e.g., when the individual ceases to be employed by the employer). The status of the employee may thus be changed to "inactive", [or unemployed service performer status] in which case no further payroll disbursements to the employee may be enabled, but the payroll service computer 202 may continue to maintain records concerning the employee for, e.g., accounting purposes, year-end tax reporting, etc.”).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Lazay’s disclosure of most of a method for facilitating interactions between identified users located within a geographic proximity with Parento’s disclosure of a service performing employee or “unemployed service performer” and a service performing employee status or “unemployed service performer status” of the respective appropriate potential payee of the gratuity that is logically associated with the respective identified mobile device in order to teach, suggest or disclose all of the limitations of claim 1. The motivation to combine Lazay with Parento would also support a conclusion of obviousness because it would be obvious to apply known techniques to a known method (e.g., using the known techniques/elements of a service performing employee or unemployed service performer and a service performing employee status or unemployed service performer status of the respective appropriate potential payee of the gratuity that is logically associated with the respective identified mobile device in the known method for facilitating interactions between identified users located within a geographic proximity) to yield predictable results or a reasonable expectation of success. See MPEP 2143. The Examiner further submits that the combination of Lazay and Parento would be particularly advantageous because it combines a system and “a method for initiating, with a payment system, a transaction for a payer to pay a payee” (Lazay, para. [0004]) with methods and systems for “mak[ing] a payroll disbursement” or “wages, salary and/or tips” to an “employee” or methods and systems “of electronically disbursing tips” (Parento, Abstract, Col. 9:14-20, claim 1) so as to teach, suggest and disclose all of the limitations recited by claim 1.
As to claim 2, Lazay in view of Parento teaches, suggests and discloses all the limitations of claim 1 (as established above), which claim 2 depends from. Lazay in view of Parento further teaches, suggests and discloses the limitations of claim 2 reciting: “wherein causing the crediting of the account associated with the selected one potential payee includes causing a crediting of multiple accounts associated with the selected one appropriate potential payee in accordance with defined preferences of the selected one appropriate potential payee.” See, e.g., Lazay, paras. [0046] (“As part of registration, the user may additionally have provided information on one or more financial accounts. In embodiments in which the payment system maintains internal financial accounts, the user may have also transferred funds from an outside source (e.g., a financial institution) to the internal financial account.”); [0030] (“financial institutions that manage financial accounts (e.g., checking accounts, credit accounts, etc.) for the payer 104 and payee 106”); [0043] (“in addition to…operating directly with financial institutions for payers/payees, the payment system 102 may maintain for registered users financial accounts that are specific to the payment system 102 and maintained internal to the system 102…users may be able to credit funds to the internal payment system account from outside financial accounts, and may be able to debit funds from the payment system account to transfer to outside financial accounts or to other users of the payment system via payment transactions…the payment system 102 may directly transfer funds between internal accounts for the payer 104 and the payee 106, if both users have such accounts with the payment system 102. Some such accounts may be funded using digital currencies in some embodiments, in which case a transfer (between parties to a transaction) of computer data corresponding to digital currencies may occur within the payment system 102.”); [0089], [0115] (discussing multiple types of financial accounts of the user/appropriate potential payee/payor). 
As to claim 3, Lazay in view of Parento teaches, suggests and discloses all the limitations of claim 1 (as established above), which claim 3 depends from. Lazay in view of Parento further teaches, suggests and discloses the limitations of claim 3 reciting: “further comprising receiving information from the potential payor specifying a payment amount for the crediting of the account associated with the selected one appropriate potential payee.” See, e.g., Lazay, paras. [0004]-[0006] (“receive from the payer a payment amount for the transaction…transmit the payment amount”); [0037] (“As discussed in more detail below, in accordance with techniques described herein the payer 104 may input to the user interface of the client payment facility various information regarding the payment transaction to be performed by the payment system 102. The information may include a payment amount”); [0048] (“The information received in block 204 may identify that the user is to act as the payer in the transaction. In block 206, the server payment facility receives financial information for the payment transaction. The financial information may include at least a payment amount identifying the amount of funds to be exchanged in the transaction.”); [0060] (“Once the payment amount, transaction identifier, and additional information are received in blocks 206, 208, 210”); [0090] (“In block 410, the facility prompts for and receives the payment amount for the transaction.”); [0101] (“Following the process 500, the client payment facility may carry out a process similar to that of the process 400 to receive other information regarding a transaction from a user, including a payment amount or additional information regarding the transaction.”).
As to claim 4, Lazay in view of Parento teaches, suggests and discloses all the limitations of claim 1 (as established above), which claim 4 depends from. Lazay in view of Parento further teaches, suggests and discloses the limitations of claim 4 reciting: “wherein causing the crediting of the account associated with the selected one appropriate potential payee includes causing a corresponding debiting of an account associated with the potential payor.” See, e.g., Lazay, paras. [0042] (“In such embodiments, as a result of these instructions, a debit may be made from an account of the payer 104 and a credit may be made to an account of the payee 106.”); [0021], [0042] (discussing debit cards or debit card transactions); [0033] (“The financial account information may include any suitable information to carry out a credit or debit transaction for a financial account. The payment system 102 may be configurable to carry out credit or debit transactions in any suitable manner…the payment system 102 may be configurable to carry out…debit card transactions…or other credit or debit transactions…[and] credit or debit a revolving credit account (e.g., a credit card account) for that other user”); [0043] (“In such an embodiment, users…may be able to debit funds from the payment system account to transfer to outside financial accounts or to other users of the payment system via payment transactions”).
As to claim 5, Lazay in view of Parento teaches, suggests and discloses all the limitations of claim 1 (as established above), which claim 5 depends from. Lazay in view of Parento further teaches, suggests and discloses the limitations of claim 5 reciting: “further comprising identifying a point-of-sale terminal associated with a merchant that is within the proximity of the first mobile device, and providing an indication to the potential payor via the first mobile device of an order of the potential payor that is associated with the merchant, wherein causing a crediting of an account associated with the selected one of the appropriate potential payees includes causing a crediting of an account associated with the merchant for at least a portion of the associated order.” See, e.g., Parento, Col. 2:33-58 (“The system 100 further includes a reader component 104 associated with a POS (point of sale) terminal 106…The reader component 104 and the POS terminal 106 may be located at the premises of a retail store and operated by a sales associate of the retailer (merchant) for the purpose of processing retail transactions. The payment card/device 102 is shown in FIG. 1 to be interacting with the reader component 104 and the POS terminal 106 for the purpose of executing such a transaction. A computer 108 operated by an acquirer (acquiring financial institution) is also shown as part of the system 100 in FIG. 1. The acquirer computer 108 may operate in a conventional manner to receive an authorization request for the transaction from the POS terminal 106. The acquirer computer 108 may route the authorization request via a payment network 110 to the server computer 112 operated by the issuer of a payment card account that is associated with the payment card/device 102. As is also well known, the authorization response generated by the payment card issuer server computer 112 may be routed back to the POS terminal 106 via the payment network 110 and the acquirer computer 108.”); Col. 3:5-18 (“A typical payment system may process many purchase transactions (including simultaneous transactions) and may include a considerable number of payment card issuers and their computers, a considerable number of acquirers and their computers, and numerous merchants and their POS terminals and associated proximity reader components. The system may also include a very large number of payment card account holders, who carry payment cards or other devices for initiating payment transactions by presenting an associated payment card account number to the reader component of a POS terminal.”).
As to claim 6, Lazay in view of Parento teaches, suggests and discloses all the limitations of claim 1 (as established above), which claim 6 depends from. Lazay in view of Parento further teaches, suggests and discloses the limitations of claim 6 reciting: “wherein causing the presentation of the photographic representation of the respective potential payee logically associated with one of the identified mobile devices includes causing the one identified mobile device to further display biographic information associated with the respective appropriate potential payee.” See, e.g., Lazay, paras. [0097] & [0099]-[0100] (discussing the display of names, facial images, phone number, e-mail address, etc. or biographical information for the potential payees based on privacy settings and also cited in full above); [0125] (“personal identification information such as a name or contact information, the server payment facility may set the privacy setting according to whether personal identification information is received [examples of biographical information].”); [0033] (“The information stored by the data store 102A on the registered users of the payment system may also include any suitable information on the users, including personal identification information. For example, the data store 102A may store legal names of the users, contact information for the users (e.g., mailing addresses, e-mail addresses, phone numbers, or any other suitable contact information), or financial account information.”); [0046] (“As part of registration, the user may have provided personal identification information about the user to the payment system, such as a legal name and contact information. The user may additionally have provided biometric information, such as a facial image, voice print, fingerprint, or other information. As part of registration, the user may additionally have provided information on one or more financial accounts.”). 
As to claim 7, Lazay in view of Parento teaches, suggests and discloses all the limitations of claim 6 (as established above), which claim 7 depends from. Lazay in view of Parento further teaches, suggests and discloses the limitations of claim 7 reciting: “wherein the biographic information associated with the respective potential payee has been supplied by the respective appropriate potential payee.” See, e.g., Lazay, paras. [0097] (“Prior to the start of the process 500 of FIG. 5, multiple users may register with the payment system. As part of registering, each user may provide to the system information regarding the users, such as at least a part of a name and/or a facial image.”); [0099] (“In block 508, in response to the transmission of the location, the client payment facility receives from the server payment facility information on a set of other users of the payment system who are within a threshold distance of the current location of the user/device [appropriate potential payees]. The information on the set of other users may include a set of names (or parts of names) and/or facial images of those other users. The names and facial images may be those provided by those users to the payment system at the time the users registered with the payment system, and in some embodiments the server payment facility may transmit a name and/or a facial image in accordance with a privacy setting set by each user.”); [0046] (“Prior to the start of the process 200 of FIG. 2, a user who is to be the payer in a transaction may have registered with the payment system. As part of registration, the user may have provided personal identification information about the user to the payment system, such as a legal name and contact information. The user may additionally have provided biometric information, such as a facial image, voice print, fingerprint, or other information. As part of registration, the user may additionally have provided information on one or more financial accounts.”).  
As to claim 8, Lazay in view of Parento teaches, suggests and discloses all the limitations of claim 1 (as established above), which claim 8 depends from. Lazay in view of Parento further teaches, suggests and discloses the limitations of claim 7 reciting: “wherein the respective appropriate potential payee logically associated with one of the identified mobile devices is a service provider associated with one or more services for the potential payor.” See, e.g., Lazay, paras. [0001] (“Payment transactions may exchange funds between two or more people for…services…a first person may provide a good or service [service provider associated with one or more services for the potential payor] to a second and receive money from the second person [potential payor] in exchange.”); [0035] (“The payer 104 [potential payor] may wish to pay the payee 106 [said service provider] for any reason--such as purchasing goods or services, tipping for goods or services [payor of a gratuity], or making a charitable donation--as embodiments are not limited to payment transactions having any particular purpose or cause.”).
As to claim 28, Lazay in view of Parento teaches, suggests and discloses all the limitations of claim 1 (as established above), which claim 28 depends from. Lazay in view of Parento further teaches, suggests and discloses the limitations of claim 28 reciting: “The computer-implemented method of claim 1, wherein the information associated with the potential payor is based on user preferences of the potential payor”. See, e.g., Lazay, FIGS. 8-9, paras. [0016]-[0017], [0032], [0059], [0099], [0119]-[0120], [0122]-[0126], [0128]-[0131], claims 9, 19 & 26 (describing privacy settings for a payment transaction or user preferences of the potential payor); [0026] (“For example, information on a setting (e.g., time and/or place) of the transaction, information on parties to the transaction (e.g., an appearance of one of the parties or the initials of the name of one of the parties), or information on a basis for the transaction (e.g., a description of a purpose or cause of a transaction, such as of goods or services exchanged as part of the transaction) may be used as the additional information [user preferences of the potential payor as the information associated with the potential payor].”).
As to claim 29, Lazay in view of Parento teaches, suggests and discloses all the limitations of claim 1 (as established above), which claim 29 depends from. Lazay in view of Parento further teaches, suggests and discloses the limitations of claim 29 reciting: “The computer-implemented method of claim 1, wherein the information associated with the potential payor is based on user history of the potential payees”. See, e.g., Lazay, para. [0125] (“if the server payment facility is able to identify likely parties to a transaction, then the privacy setting may be set based on a history of interactions between those parties [user history of the potential payor as the information associated with the potential payor], which may be indicative of how important anonymity is to these two parties or how much anonymity may be important.”); [0029] (“information collected from a device of an employee of a business/organization, such as a history of locations [same, user history of potential payees]”); [0074] (discussing information submitted by the user or payor that they have engaged in “many prior transactions with the user” and “threshold number of prior transactions” [same]”); [0128] (discussing “as a number of previous transactions between the payer and payee increases, an anonymity between those parties may be lowered such that more personal information is disclosed. The server payment system may have various thresholds of numbers of prior transactions where each threshold is associated with different privacy settings, such that as each threshold is crossed by an increasing number of transactions, more information is shared [same].”); [0131] (“Further, while the embodiment of FIG. 9 was described as automatically setting a privacy setting based on a number of transactions between a payer and a payee, embodiments are not so limited and the privacy setting may be based on other information regarding prior transactions between a payer and payee [same]”).
As to claim 30, Lazay in view of Parento teaches, suggests and discloses all the limitations of claim 1 (as established above), which claim 30 depends from. Lazay in view of Parento further teaches, suggests and discloses the limitations of claim 30 reciting: “The computer-implemented method of claim 1, wherein the information associated with the potential payor is based on previous payment data of the potential payor” (claim 30). See, e.g., Lazay, [0125] (“For example, if the server payment facility is able to identify likely parties to a transaction, then the privacy setting may be set based on a history of interactions between those parties [previous payment data of the potential payor as the information associated with the potential payor], which may be indicative of how important anonymity is to these two parties or how much anonymity may be important.”); [0017] (“information regarding prior transactions [same, previous payment data of the potential payor]”); [0074] (discussing information submitted by the user or payor that they have engaged in “many prior transactions with the user” and “threshold number of prior transactions” [same]”); [0128] (discussing “as a number of previous transactions between the payer and payee increases, an anonymity between those parties may be lowered such that more personal information is disclosed. The server payment system may have various thresholds of numbers of prior transactions where each threshold is associated with different privacy settings, such that as each threshold is crossed by an increasing number of transactions, more information is shared [same].”); [0131] (“Further, while the embodiment of FIG. 9 was described as automatically setting a privacy setting based on a number of transactions between a payer and a payee, embodiments are not so limited and the privacy setting may be based on other information regarding prior transactions between a payer and payee [same]”).
Response to Arguments
As to the 35 U.S.C. 101 Rejection, and in response to Applicants' assertions on pages 11-16 of the Amendment under the heading of “Claim Rejections Under 35 U.S.C. § 101” that the 35 U.S.C. 101 rejection should be withdrawn under the 2019 Patent Eligibility Guidance ("2019 PEG"), the Examiner respectfully disagrees.
The fact that the claims are patent-ineligible when considered under the 2019 PEG has already been addressed in the rejection made in this present Office Action and hence not all the details of the rejection are repeated here.
For example, claim 1 (a “computer-implemented method”) is directed to a process in the instant case. The limitations of “autonomously identifying…each of one or more mobile device [users] in a proximity of a first mobile device [user] that is logically associated with a potential payor of a gratuity; comparing…each potential payee associated with each of the one or more mobile device [users] with information associated with the potential payor; determining…based on the comparison that at least one of the potential payees is an appropriate potential payee; autonomously communicating…a notification to the first mobile device [user] that at least one appropriate potential payee has been identified; causing…for each appropriate potential payee, a presentation of a photographic representation of at least a face and biographical data of the appropriate potential payee of the gratuity comprising a service performing employee or unemployed service performer and a service performing employee status or unemployed service performer status of the respective appropriate potential payee of the gratuity that is logically associated with the respective identified mobile device, the presentation via a display of the first mobile device [user] that is logically associated with the potential payor of the gratuity; and causing…in response to an input received via a user interface of the first mobile device [user], a crediting of an account associated with a selected one of the appropriate potential payees of the gratuity; and causing…in response to an input received via a user interface of the first mobile device [user], a photographic representation of at least a face of the potential payor to be communicated to the respective identified mobile device [user] of the appropriate potential payee” as drafted, is a process that, under the broadest reasonable interpretation, covers methods of organizing human activity such as autonomously identifying each of one or more mobile device users in a proximity of a first mobile device user that is logically associated with a potential payor of a gratuity, comparing each potential payee associated with each of the one or more mobile device users with information associated with the potential payor; determining based on the comparison that at least one of the potential payees is an appropriate potential payee; autonomously communicating a notification to the first mobile device user that at least one appropriate potential payee has been identified; causing, for each appropriate potential payee, a presentation of a photographic representation of at least a face and biographical data of the appropriate potential payee of the gratuity comprising a service performing employee or unemployed service performed and a service performing employee status or unemployed service performer status of the respective appropriate potential payee of the gratuity that is logically associated with the respective identified mobile device user, causing a crediting of an account associated with a selected one of the appropriate potential payees of the gratuity, and causing a photographic representation of at least a face of the potential payor to be communicated to the respective identified mobile device user of the appropriate potential payee, as well as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). That is, other than one or more processors of a payment system server, interacting with one or more mobile devices and a first mobile device (as well as a potential payor, a gratuity, each potential payee associated with each of the one or more mobile devices, information associated with the potential payor, an appropriate potential payee, a notification to the first mobile device that at least one appropriate potential payee has been identified, a presentation of a photographic representation of at least a face and biographical data of the appropriate potential payee of the gratuity, a service performing employee or unemployed service performed and a service performing employee status or unemployed service performed status of the respective appropriate potential payee of the gratuity that is logically associated with the respective identified mobile device, an input received via a user interface of the first mobile device, a crediting of an account associated with a selected one of the appropriate potential payees of the gratuity, and a photographic representation of at least a face of the potential payor to be communicated to the respective identified mobile device of the appropriate potential payee, all merely abstract information, abstract static and/or programmable data, abstract software code or abstract executable instructions), nothing in the claim precludes the steps from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, cover methods of organizing human activity but for the recitation of generic computer components, then they fall within the “certain methods of organizing human activity” grouping of abstract ideas. Thus, claim 1 recites an abstract idea. Thus, independent claim 1 recites an abstract idea, contrary to Applicants’ arguments on pages 6-8 of the Appeal Brief and pages 11-13 of the Amendment that the claims are not directed to a method of organizing human activity, defined as an “ineligible abstract idea” in the 2019 PEG. 
The Examiner also respectfully disagrees with Applicants’ arguments on pages 14-16 of the Amendment that the even if the claims are directed to an abstract idea, they still integrate the abstract idea of methods of organizing human activity into a practical application because the additional elements amount to significantly more than the judicial exception. This is inaccurate because as can be seen by the 35 U.S.C. 101 rejection above, the “additional elements” in the claims of the implicit processor, the one or more mobile devices, and the first mobile device (as well as the “point-of-sale terminal” in dependent claim 5) are all clearly and undeniably generic computing components. Hence, once all these generic computing components listed above are stripped away, the only limitations that remain are merely person-operable steps that can be executed by one or more human beings. In other words, the recited steps in the claims can undoubtedly be performed by a human being (or human beings) with pen and paper or in their minds, or by interacting with each other, especially when one or more human being(s) (in claim 1) perform the steps of: autonomously identifying each of one or more mobile device users in a proximity of a first mobile device user that is logically associated with a potential payor of a gratuity (e.g., by human observation as well as hand-written and/or mental calculations); comparing each potential payee associated with each of the one or more mobile device users with information associated with the potential payor (e.g., the human-based act of comparing information either mentally or with hand-written calculations); determining based on the comparison that at least one of the potential payees is an appropriate potential payee (e.g., the human-based act of determining at least one of the potential payees is an appropriate potential payee either mentally or with hand-written calculations); autonomously communicating a notification to the first mobile device user that at least one appropriate potential payee has been identified (e.g., the human-based act of autonomously communicating a notification to another human being user via phone, postal mail, nearby/proximate in-person communications, etc.);  causing, for appropriate potential payee, a presentation of a photographic representation of at least a face and biographical data of the appropriate potential payee of the gratuity comprising a service performing employee or unemployed service performer and a service performing employee status or unemployed service performer status of the respective appropriate potential payee of the gratuity that is logically associated with the respective identified mobile device, the presentation via a display of the first mobile device user that is logically associated with the potential payor of the gratuity (e.g., by a human being illustrating or creating a visual representing the above-described data); causing in response to an input received via a user interface of the first mobile device user, a crediting of an account associated with a selected one of the appropriate potential payees of the gratuity (e.g., by a physical action performed by a human being equivalent to crediting, e.g., handing someone else some cash); and causing in response to an input received via a user interface of the first mobile device, a photographic representation of at least a face of the potential payor to be communicated to the respective identified mobile device user of the appropriate potential payee (e.g., the human-based act of causing communication, to another human being user, of data such as a photographic representation of at least a face of the potential payor). See, e.g., Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (“[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.”); Versata Dev. Grp. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) (“Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person's mind.”); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 1372 (Fed. Cir. 2011) (holding that the incidental use of “computer” or “computer readable medium” does not make a claim otherwise directed to process that “can be performed in the human mind, or by a human using a pen and paper” patent eligible). Thus, contrary to Applicants’ arguments, the claims of the present application merely perform operations that can be executed by a human being, or human beings, with pen and paper, interacting with one another, or in their mind(s) and further with the aid of generic computing components (such as a processor). Consequently, the present claims clearly and undeniably fall under the judicial exception of certain “methods of organizing human activity”, as further discussed above.
In addition, claim 1 of Example 40 is distinguishable from the present claims because claim 1 from Example 40 involved “the combination of additional elements of collecting at least one of network delay, packet loss, or jitter relating to the network traffic passing through the network appliance, and collecting additional Netflow protocol data relating to the network traffic when the collected network delay, packet loss, or jitter is greater than the predefined threshold”, and even though “each of the collecting steps analyzed individually may be viewed as mere pre- or post-solution activity, the claim as a whole is directed to a particular improvement in collecting traffic data…provid[ing] a specific improvement over prior systems, resulting in improved network monitoring…[and thus] integrat[ing] the mental process into a practical application.” (Subject Matter Eligibility Examples 37-42 (Abstract Ideas), page 11/20, https://www.uspto.gov/sites/default/files/documents/101_examples_37to42_20190107.pdf).  
In stark contrast, the additional elements of the present claims are not arranged in any particular ordered combination and are in fact arbitrarily positioned in that changing the arrangement of the generic computing components such as processors, system servers and mobile devices changes nothing with regards to claim infringement, claim scope, and/or claim interpretation. Furthermore, claim 1 of Example 40 involved the clear technical areas or technological fields of monitoring computer network traffic, which is not an abstract business method practice organizing or managing human activity. If anything, the present claims are more similar to claim 2 of Example 40, which recites abstract data gathering and collecting steps at a high level of generality (as insignificant extra-solution activity), and mere automation of these steps (which the present claims undoubtedly perform with the “autonomously” limitations recited as limitations in the present claims. Thus, like the limitations of claim 2 in Example 40, the present claim limitations are no more than mere instructions to apply the judicial exception of certain methods of organizing human activity using generic computer components (e.g., processors, system servers, mobile devices, just like the network appliance in Example 40).
Moreover, contrary to Applicants’ arguments made generally on pages 11-16 of the Amendment that the claims are directed “to an automatic process that is both technology-based and non-conventional” (Amendment, page 13) and also “provide a specific improvement over such prior art systems with limitations directed to overcoming the deficiencies of such conventional practices” (Amendment, page 15), the Examiner respectfully disagrees. As demonstrated and discussed immediately above, the additional elements (e.g., generic computing components of processors, system servers and mobile devices) or combination of the additional elements amount to nothing more than well-understood, routine and conventional limitations in the field of facilitating mobile interactions between identified users located within a geographic proximity. Moreover, the present claims are directed to a business solution (being able to more efficiently facilitate mobile interactions and transactions e.g., the payment of gratuity or a tip, between identified users, e.g. a payor and a payee, located within a geographic proximity) to a business problem (the inefficiencies and obstacles in performing mobile interactions and transactions e.g., the payment of gratuity or a tip, between identified users, e.g. a payor and a payee, located within a geographic proximity) in a business field (using mobile devices to conduct transactions, e.g., paying gratuities or tips, between users located within a geographic proximity), not a technological solution to a technological or technology-based problem, such as manipulating the bits and bytes behind graphic user interface (GUI) icons, improving specific cryptographic communication processes, or optimizing the monitoring of network traffic flow (all discussed as examples in the 2019 PEG). Finally, the present claims also do not fit into any of the specifically delineated examples of the judicial exception being integrated into practical applications listed in the above 35 U.S.C. 101 rejection. For these reasons and those stated in the rejection above, the rejection of pending claims 1-8 & 28-30 under 35 U.S.C. 101 is maintained by the Examiner.
As to the 35 U.S.C. 103 Rejections, and in response to Applicants’ arguments on pages 16-17 of the Amendment, Examiner acknowledges that the arguments and claim amendments (that necessitated further search and analysis) have been considered, but are unpersuasive in light of the new grounds of rejection, as discussed in further detail above (specifically, various paragraphs of Lazay teach, suggest and disclose the amended claim limitations). Thus, claims 1-8 & 28-30 stand rejected, now under 35 U.S.C. 103, as discussed and detailed above.
Prior Art Made of Record
The following prior art made of record and not relied upon is considered pertinent:
Murray, U.S. Pat. 9,704,172 B1 – for disclosing subject matter similar to the present claims, e.g., “Systems and methods of simulating user intuition of business relationships using biography imagery” (Title).
                                                           Conclusion
Applicants’ claim amendments necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a). Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this Final Office Action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this Final Office Action and the Advisory Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the Advisory Action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this Final Office Action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY T HSIEH whose telephone number is 571-270-3381.  The examiner can normally be reached on M-F 8am-6pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, RYAN DONLON can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 



/T.T.H./Examiner, Art Unit 3695
 
March 7, 2021 

/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
March 8, 2021